EXHIBIT 10.2


PROMISSORY NOTE

$149,116.37 Louisville, Kentucky
February 1, 2009

        FOR VALUE RECEIVED, NTS/VIRGINIA DEVELOPMENT COMPANY, a Virginia
corporation (the “Borrower”), with an address at 10172 Linn Station Road,
Louisville, Kentucky 40223, promises to pay to the order of RESIDENTIAL
MANAGEMENT COMPANY, a Kentucky corporation (the “Lender”), in lawful money of
the United States of America in immediately available funds at its offices
located at 10172 Linn Station Road, Louisville, Kentucky 40223, or at such other
location as the Lender may designate from time to time, the principal sum of ONE
HUNDRED FORTY NINE THOUSAND ONE HUNDRED SIXTEEN DOLLARS AND THIRTY SEVEN CENTS
($149,116.37) (the “Loan”), together with interest accruing on the outstanding
principal balance from the date hereof, as provided below:

        1.        Interest Rate. The principal balance of the Loan will bear
interest at a rate per annum (calculated on the basis of the actual number of
days that principal is outstanding over a year of 360 days) equal to the sum of
(A) the Index, plus (B) one and three quarters percent (1 ¾ %) per annum. The
Index is the rate of interest per annum equal to LIBOR. “LIBOR” shall mean the
rate per annum determined by the Lender by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1%) (x) the Published
Rate by (y) a number equal to 1.00 minus the percentage prescribed by the
Federal Reserve for determining the maximum reserve requirements with respect to
any eurocurrency funding by banks on such day. “Published Rate” shall mean the
rate of interest published each Business Day in The Wall Street Journal “Money
Rates” listing under the caption “London Interbank Offered Rates” for a one
month period (or, if no such rate is published therein for any reason, then the
Published Rate shall be the eurodollar rate for a one month period as published
in another publication determined by Lender). The rate of interest charged shall
be adjusted as of each Business Day based on changes in LIBOR without notice to
Borrower, and shall be applicable to the then outstanding balance under the Loan
from the effective date of any such change. If LIBOR applies, all calculations
of interest on the Loan will be computed on the basis of a year of 360 days and
paid on the actual number of days elapsed.

        If Lender determines (which determination shall be final and conclusive)
that, by reason of circumstances affecting the eurodollar market generally,
deposits in dollars (in the applicable amounts) are not being offered to banks
in eurodollar market for the selected term, or adequate means do not exist for
ascertaining LIBOR, then Lender shall give notice thereof to Borrower.
Thereafter, until Lender notifies Borrower that the circumstances giving rise to
such suspension no longer exist, (a) the availability of LIBOR shall be
suspended, and (b) the interest rate per annum equal to the sum of (A) the Prime
Rate minus (B) three quarters percent (.75%) (the “Base Rate”). The Prime Rate
is the rate publicly announced by PNC Bank National Association (“PNC Bank”)
from time to time as its prime rate; it is not tied to any rate external to PNC
Bank or index and does not necessarily reflect the lowest rate of interest
actually charged by PNC Bank to any particular class or category of customers.
The rate of interest charged shall be

--------------------------------------------------------------------------------

adjusted when the Prime Rate changes without notice to Borrower, and shall be
applicable to the then outstanding balance under the Loan from the effective
date of any such change.

        In addition, if, after this date, Lender shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Lender with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank of comparable agency shall made it unlawful or impossible for
Lender to make or maintain or fund loans bearing interest based on LIBOR, Lender
shall notify Borrower. Upon receipt of such notice, until Lender notifies
Borrower that the circumstances giving rise to such determination no longer
apply, (a) the availability of LIBOR shall be suspended, and (b) the interest
rate for the unpaid balance of the Loan advances shall be converted to the next
Business Day to the Base Rate. For purposes hereof “Business Day” shall mean any
day other than a Saturday or Sunday or a legal holiday on which commercial banks
are authorized or required by law to be closed for business in Louisville,
Kentucky.

        In no event will the rate of interest hereunder exceed the maximum rate
allowed by law.

        2.        Payment Terms. Interest shall be due and payable commencing on
the first day of each month beginning February 1, 2009 until December 31, 2009
on which date all outstanding principal and accrued interest shall be due and
payable in full (the “Maturity Date”). Payments received will be applied to
charges, fees and expenses (including attorneys’ fees), accrued interest and
principal in any order the Lender may choose, in its sole discretion.

        3.        Late Payments; Default Rate. If a payment is more than 15 days
late, the Borrower shall also pay to the Lender a late charge equal to 5% of the
unpaid portion of the payment or $100, whichever is greater (the “Late Charge”).
Such 15 day period shall not be construed in any way to extend the due date of
any such payment. Upon maturity, whether by acceleration, demand or otherwise,
and at the option of the Lender upon the occurrence of any Event of Default (as
hereinafter defined) and during the continuance thereof, this Note shall bear
interest at a rate per annum (calculated on the basis of the actual number of
days that principal is outstanding over a year of 360 days) which shall be four
percentage points (4%) in excess of the Base Rate in effect from time to time
but not more than the maximum rate allowed by law (the “Default Rate”). The
Default Rate shall continue to apply whether or not judgment shall be entered on
this Note. Both the Late Charge and the Default Rate are imposed as liquidated
damages for the purpose of defraying the Lender’s expenses incident to the
handling of delinquent payments, but are in addition to, and not in lieu of, the
Lender’s exercise of any rights and remedies hereunder, under the Loan Documents
or under applicable law, and any fees and expenses of any agents or attorneys
which the Lender may employ. In addition, the Default Rate reflects the
increased credit risk to the Lender of carrying a loan that is in default. The
Borrower agrees that the Late Charge and Default Rate are reasonable forecasts
of just compensation for anticipated and actual harm incurred by the Lender, and
that the actual harm incurred by the Lender cannot be estimated with certainty
and without difficulty.

2

--------------------------------------------------------------------------------

        4.        Prepayment. The indebtedness evidenced by this Note may be
prepaid in whole or in part at any time without penalty or premium.

        5.        Events of Default. The occurrence of any of the following
events will be deemed to be an “Event of Default” under this Note:

                    (i)        Borrower fails to make any payment when due
hereunder, or fails to otherwise comply with any term or provision of this Note,
and such failure is not cured within any applicable cure period or fails to
comply;

                    (ii)        The filing by or against Borrower of any
proceeding in bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within 30 days of the commencement thereof);

                    (iii)        Any assignment by Borrower for the benefit of
creditors, or any levy, garnishment, attachment or similar proceeding is
instituted against any property of Borrower;

                    (iv)        A judgment or judgments are entered against
Borrower, Borrower defaults in the payment of any other debts or there is a
material adverse change in the financial condition of Borrower, or the Lender in
good faith believes the prospects for repayment of this Note have been impaired;
and

                    (v)        Any material statement made to the Lender about
Borrower, or about Borrower’s financial condition, or about any collateral
securing this Note is false or misleading.

Upon the occurrence of an Event of Default: (a) in an Event of Default specified
in clauses (ii) or (iii) above shall occur, the outstanding principal balance
and accrued interest hereunder together with any additional amounts payable
hereunder shall be immediately due and payable without demand or notice of any
kind; (b) if any other Event of Default shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder, at the option of the Lender and without demand or notice of
any kind may be accelerated and become immediately due and payable; (c) at the
option of the Lender, this Note will bear interest at the Default Rate from the
date of the occurrence of the Event of Default; and (d) the Lender may exercise
from time to time any of the rights and remedies available to the Lender under
applicable law.

            6.        Indemnity. The Borrower agrees to indemnify each of the
Lender, each legal entity, if any, who controls, is controlled by or is under
common control with the Lender, and each of their respective directors, officers
and employees (the “Indemnified Parties”), and to hold each Indemnified Party
harmless from and against any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Borrower), in connection with or arising out of or relating to the matters
referred to

3

--------------------------------------------------------------------------------

in this Note whether (a) arising from or incurred in connection with any breach
of a representation, warranty or covenant by the Borrower, or (b) arising out of
or resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority; provided, however, that the foregoing indemnity agreement shall not
apply to any claims, damages, losses, liabilities and expenses solely
attributable to an Indemnified Party’s gross negligence or willful misconduct.
The indemnity agreement contained in this Section shall survive the termination
of this Note, payment of any amounts hereunder and the assignment of any rights
hereunder. The Borrower may participate at its expense in the defense of any
such auction or claim.

            7.        Miscellaneous. All notices, demands, requests, consents,
approvals and other communications required or permitted hereunder (“Notices”)
must be in writing (except as may be agreed otherwise above with respect to
borrowing requests) and will be effective upon receipt. Notices may be given in
any manner to which the parties may separately agree, including electronic mail.
Without limiting the foregoing, first-class mail, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices. Regardless of the manner in which provided, Notices may be sent to a
party’s address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this section. No delay or
omission on the Lender’s part to exercise any right or power arising hereunder
will impair any such right or power. The Lender’s rights and remedies hereunder
are cumulative and not exclusive of any other rights or remedies which the
Lender may have under other agreements, at law or in equity. No modification,
amendment or waiver of, or consent to any departure by the Borrower from, any
provision of this Note will be effective unless made in a writing signed by the
Lender, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. The Borrower agrees to pay on
demand, to the extent permitted by law, all costs and expenses incurred by the
Lender in the enforcement of its rights in this Note and in any security
therefor, including without limitation reasonable fees and expenses of the
Lender’s counsel. If any provision of this Note is found to be invalid, illegal
or unenforceable in any respect by a court, all the other provisions of this
Note will remain in full force and effect. The Borrower and all other makers and
indorsers of this Note hereby forever waive presentment, protest, notice of
dishonor and notice of non-payment. The Borrower also waives all defenses based
on suretyship or impairment of collateral. If this Notice is executed by more
than one Borrower, the obligations of such persons or entities hereunder will be
joint and several. This Note shall bind the Borrower and its heirs, executors,
administrators, successors and assigns, and the benefits hereof shall inure to
the benefit of the Lender and its successors and assigns; provided, however,
that the Borrower may not assign this Note in whole or in part without the
Lender’s written consent and the Lender at any time may assign this Note in
whole or in part.

This Note has been delivered to and accepted by the Lender and will be deemed to
be made in the State where the Lender’s office indicated above is located. This
Note will be interpreted and the rights and liabilities of the Lender and the
Borrower determined in accordance with the laws of the State where the Lender’s
office indicated above is located, excluding its conflict of laws rules. The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Lender’s office
indicated

4

--------------------------------------------------------------------------------

above is located; provided that nothing contained in this Note will prevent the
Lender from bringing any action, enforcing any award or judgment or exercising
any rights against the Borrower individually, against any security or against
any property of the Borrower within any other county, state or other foreign or
domestic jurisdiction. The Borrower acknowledges and agrees that the venue
provided above is the most convenient forum for both the Lender and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.

            8.        Waiver of Jury Trial. The Borrower irrevocably waives any
and all right it may have to a trial by jury in any action, proceeding or claim
of any nature relating to this Note, any documents executed in connection with
this Notice or any transaction contemplated in any of such documents. The
Borrower acknowledges that the foregoing waiver is knowing and voluntary.

        The Borrower acknowledges that it has read and understands all of the
provisions of this Note, including the waiver of jury trial, and has been
advised by counsel as necessary or appropriate.

        WITNESS the due execution hereof by an authorized officer of Borrower,
with the intent to be legally bound hereby.

NTS/VIRGINIA DEVELOPMENT COMPANY,
a Virginia corporation

By: /s/ Gregory A. Wells
——————————————
Print Name: Gregory A. Wells
Title: Executive Vice President



5